Citation Nr: 0926935	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for a disability of 
both lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina denied service connection for PTSD, 
a psychiatric disability other than PTSD, sleep apnea, and a 
disability of both lower extremities.  

In June 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the Board in Washington, D.C.  A 
copy of the transcript of that hearing has been associated 
with the Veteran's claims folder and has been reviewed.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Additional information received in January 2009 appears to 
indicate that the Veteran applied for disability benefits 
from the Social Security Administration (SSA) and that a 
decision was rendered on his application.  A copy of the 
actual decision as well as copies of the medical records used 
in support of a grant of any such benefits, however, are not 
included in the claims folder.  Further, no attempt appears 
to have been made to obtain such documents.  A remand of the 
Veteran's appeal is, therefore, necessary to accord the RO, 
through the AMC, an opportunity to procure any such documents 
that may be available.  

In addition, at the June 2008 hearing, the Veteran testified 
that, for the first year after his discharge from active 
duty, he was employed in a government job in Germany.  
According to the Veteran's testimony, during that time, he 
received medical care at the Frankfurt Hospital (a military 
medical facility) in Germany.  Hearing transcript (T.) 
at 8-9, 14-16.  Copies of records of such early post-service 
treatment are not included in the Veteran's claims folder, 
and no attempt appears to have been made to obtain such 
documents.  On remand, therefore, the RO, through the AMC, 
should attempt to procure any such post-service medical 
records that are available and to associate them with the 
Veteran's claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of any decision awarding 
SSA disability benefits to the Veteran and 
copies of the medical records used in 
support of any such determination.  All 
attempts to procure such documents should 
be annotated in the claims folder.  All 
such available documents should be 
associated with the claims folder.  

2.  Procure copies of psychiatric, lower 
extremity, and sleep apnea treatment that 
the Veteran may have received at the 
Frankfurt Hospital (a military medical 
facility) in Germany since his discharge 
from active duty in January 1983.  All 
attempts to procure such documents should 
be annotated in the claims folder.  All 
such records that are available should be 
associated with the claims folder.  

3.  Thereafter, re-adjudicate the issues 
of entitlement to service connection for 
PTSD, a psychiatric disability other than 
PTSD, sleep apnea, and a disability of 
both lower extremities.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


